Citation Nr: 0614522	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-25 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for bronchial asthma, with 
emphysema and bronchitis, currently rated 30 percent.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from December 1963 to December 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

Although the veteran requested a personal hearing before the 
Board on his VA Form 9, received in August 2003, he withdrew 
that request in March 2005.  


FINDING OF FACT

The service-connected bronchial asthma, with emphysema and 
bronchitis, is manifest by an FEV-1 of 56.4 percent or 
greater and an FEV-1/FVC of 56 percent or greater; there is 
no evidence that the disability has required systemic 
corticosteroids for many years or at least monthly visits to 
a physician.  


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for 
bronchial asthma, with emphysema and bronchitis, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.10, and 4.97, Codes 6603-6602 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a July 2002 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His VA treatment 
records through August 2005 have been obtained and he was 
provided two VA compensation examinations to assess the 
severity of his bronchial asthma - the dispositive issue.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in February 2003, after sending the veteran a VCAA 
letter in July 2002.  Consequently, the Board finds no error 
in the timing of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for an increased rating, 
rather than for service connection (which was granted many 
years ago).  But even so, as mentioned, he was provided 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  However, he 
was not provided notice of the type of evidence necessary to 
establish an effective date if this benefit is granted.  
Nevertheless, in light of the Board's denial herein of an 
increased rating, the question of the effective date of an 
increased rating is moot.  Accordingly, the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of his claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

For an FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or a maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit), a 60 percent 
rating is to be assigned.  A 30 percent rating is warranted 
for an FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  
Code 6600 (chronic bronchitis) and Code 6603 (pulmonary 
emphysema).  

The diagnostic code for bronchial asthma provides that, for 
an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 
55 percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids, a 60 percent rating is appropriate.  A 
30 percent evaluation is for assignment for an FEV-1 of 56 to 
70 percent predicted, or an FEV-1/FVC of 56 to 70 percent, or 
the requirement for daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  Code 
6602 (bronchial asthma).  

The record shows that service connection for bronchial asthma 
with emphysema and bronchitis has been in effect since the 
day following the veteran's separation from service in 1965.  
Further, the current 30 percent rating has been in effect 
since 1968.  The veteran filed his current claim for an 
increased rating for his respiratory disability in May 2002.  

The Board notes that, in conjunction with consideration of an 
increased rating for the disability in 1999, pulmonary 
function test (PFTs) in April 1999 showed an FEV-1 of 
62 percent predicted and a FVC that was 65 percent predicted 
(although that latter value is not among the rating 
criteria), and the examiner noted that the veteran used 
various inhalers, but had not taken any systemic steroids; he 
had had several bouts of pneumonia, including three episodes 
in the previous three months.  A rating decision in May 1999 
denied a rating greater than 30 percent.  

Pursuant to the veteran's current increased rating claim, he 
has been afforded two VA compensation examinations with PFTs.  
Those tests, in January 2003 and June 2005, yielded clinical 
data that fall within the range specified for a 30 percent 
rating, i.e., an FEV-1 of 56 to 70 percent predicted or an 
FEV-1/FVC of 56 to 70 percent.  

The Board recognizes that the report of the PFTs in June 2005 
did note an FEV-1 of 54.6 percent prior to bronchodilator, 
but that value improved to 56.1 percent after bronchodilator; 
the values for FEV-1/FVC on that examination were 62 percent 
and 65 percent, before and after bronchodilator.  Although 
the FEV-1 value recorded prior to administration of a 
bronchodilator would seem to fall within the criteria for a 
60 percent rating, the post-bronchodilator value improved 
somewhat so as to remain within the criteria for a 30 percent 
rating.  The Board believes that the latter value more 
accurately reflects the level of severity of that aspect of 
the veteran's pulmonary function at that time, particularly 
in light of the recorded values for FEV-1/FVC, which were 
well within the criteria for a 30 percent rating.  In 
addition, neither the outpatient records for the past several 
years nor either of the recent examination reports indicates 
that the service-connected disability has required at least 
monthly visits to a physician or the recent use of systemic 
corticosteroids, as might also implicate a 60 percent rating 
under Code 6602.  

Considering all of the medical evidence accumulated since the 
1999 VA compensation examination, the Board finds that the 
criteria of the rating schedule for an increased rating to 60 
percent for the veteran's service-connected bronchial asthma, 
with emphysema and bronchitis, have not been met under any 
applicable diagnostic code.  Although the clinical data 
recorded on the two recent examinations do appear to have 
worsened somewhat since the 1999 examination, the clinical 
findings still fall within the criteria for the 30 percent 
rating that is currently in effect.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his bronchial asthma, with emphysema and 
bronchitis, since his separation from service.  Neither does 
the record reflect marked interference with employment.  He 
has submitted no evidence of excessive time off from work due 
to the disability or of concessions made by his employer 
because of his respiratory disability.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

An increased rating for bronchial asthma, with emphysema and 
bronchitis, currently rated 30 percent, is denied.  



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


